HAWKINS, Judge.
M. E. Kramer, in behalf of relator, presented to Hon. Grover Adams, Judge of the Criminal District Court of Dallas County an application for writ of habeas corpus, claiming that relator was illegally restrained of his liberty by the sheriff of Dallas County. The matter was set down for hearing. The State answered for the sheriff, asserting that relator was charged with forgery in Oklahoma; that the Governor of that state had made requisition on the Governor of Texas, who had issued extradition warrant authorizing the return of relator to Oklahoma.
No statement of the facts developed upon the hearing is brought forward. The judgment remanding relator recites that the Governor of this State had issued an extradition warrant for relator based upon a proper and legal request from the Governor of Oklahoma.
There being no facts before us challenging the judgment, it is ordered that said judgment remanding relator be affirmed.

Affirmed.